Citation Nr: 1541084	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	James M. McElfresh, II



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In an April 2014 VA Form 9, Substantive Appeal, the Veteran's agent indicated that the Veteran did not want to appear at a hearing before the Board.  The case was subsequently certified to the Board in May 2014.  Later that same month, the Board sent the Veteran a notification letter to inform him that the Board had received his claims file.  The record reflects the Board's notification letter was returned as undeliverable.  

In October 2014, the Veteran submitted a VA Form 9 that indicated he wanted to appear at a Travel Board hearing before the Board.  In accompanying argument, the Veteran enclosed pages from the April 2014 statement of the case on PTSD and stated multiple times that he wanted to appear at a hearing.  He also indicated that he had appeared for a hearing before the Board in 2010, but that the hearing did not occur.  The record reflects the 2010 hearing was scheduled for a different issue and that the hearing did not occur because the Veteran withdrew his appeal of that issue.  Although the Veteran's October 2014 submission indicates some confusion regarding to which issue the scheduled 2010 hearing related, the submission clearly reflects the Veteran's desire to appear at a Board hearing on the issue of service connection for PTSD.

Governing regulation provides that an appellant and his or her representative will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a personal hearing.  38 C.F.R. § 20.1304(a) (2015).  Here, the Veteran submitted his request for a personal hearing more than 90 days after the Board's May 2014 notification that his claims filed had been received at the Board.  However, the record reflects the Veteran may not have received such notification.  Therefore, the Board accepts the Veteran's request as a timely request to appear at a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  

Because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




